PATTERSON, Acting Chief Judge.
The appellant, John Fessenden, and code-fendant Charles Amos were charged in an indictment and a superseding information with violating Florida’s Racketeer Influenced and Corrupt Organizations (RICO) Act and multiple counts of grand theft. In Amos v. State, 711 So.2d 1197 (Fla. 2d DCA 1998), we determined that the conduct asserted did not constitute grand theft. Based on Amos, we therefore reverse Fessenden’s convictions and direct that he be discharged.
As we did in Amos, we certify to the supreme court the following question which we determine to be of great public importance:
IS THE OBTAINING OF A REDUCED INITIAL PREMIUM FOR WORKERS’ COMPENSATION INSURANCE BY MISREPRESENTATIONS OF STATUTORILY-REQUIRED FACTORS USED TO DETERMINE THAT PREMIUM THEFT UNDER SECTION 812.014, FLORIDA STATUTES?
Reversed.
ALTENBERND and WHATLEY, JJ., concur.